 

PROJECT ORIGINATION AGREEMENT

 

THIS PROJECT ORIGINATION AGREEMENT (this “Agreement”) is made and entered
effective as of October 1, 2017 (the “Effective Date”) by and between PROFIT
BRIGHT DEVELOPMENT LLC, a Florida limited liability company (“Company”), with
registered address at 700 W Hillsboro Blvd., Suite 1-100, Deerfield Beach, FL
33441, and HELPFUL ALLIANCE COMPANY INC., a Florida Corporation with registered
address at 700 W Hillsboro Blvd., Suite 1-100, Deerfield Beach, FL 33441, acting
singly or together with its subsidiaries and affiliates (“Alliance”).

 

RECITALS

 

WHEREAS, the Company hereby retains the Alliance’s management for project
origination services, feasibility studies and pro-forma modeling for 3
prospective land acquisition and development opportunities.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter exchanged,
the parties agree as follows:

 

1. Project Origination Services. The Alliance, directly and/or through one or
more of its subsidiaries and/or affiliates, will provide management for project
origination services, feasibility studies and pro-forma modeling for 3
prospective land acquisition and development opportunities (collectively the
“Services”).     2. Compensation. As compensation for Alliance’s services under
this Agreement, the Company shall pay, or cause to be paid, to Alliance the
project origination fee in the amount of Fifty Thousand ($50,000) U.S. Dollars
due and payable upon commencement of the Services (“Compensation”). The
Compensation shall be paid by the Company in advance and shall be non-
refundable. There shall be no additional charges and/or fees due from the
Company to Alliance, unless agreed by the Company otherwise in writing.     3.
Term. The term of this agreement shall commence on the Effective Date and shall
terminate on the date on which all Services are rendered in full. Any of the
Alliance’s obligations that have accrued prior to the termination of this
Agreement shall survive the termination of this Agreement.     4. Assignment.
This Agreement shall not be assignable by either the Alliance or the Company
without the prior written consent of the other party, such consent not to be
unreasonably withheld.     5. Indemnification. The Company and the Alliance
shall indemnify, defend and save harmless each other from and against all
Claims, as that term is defined, based upon the indemnifying party’s negligence
or intentional misconduct. As used herein, “Claims” shall mean all claims,
suits, proceedings, actions, demands, causes of action, responsibility,
liability, judgments, executions, damages, loss and expense (including
attorney’s fees).     6. Notices. All notices called for hereunder shall be
deemed delivered one day after having been posted in the United States mail,
postage prepaid, at the address shown on the signature page of this Agreement,
which address may be changed by either party by giving notice as called for
herein.

 

  Page 1 of 2

 

 

7. Entire Agreement. This is the record of the parties’ agreement with respect
to the subject matter thereof. The Company and the Alliance intend the terms and
conditions of this Agreement to constitute the final, complete, and completely
integrated terms and conditions to which they intend to be bound, and they do
not intend to be bound by any other agreements, promises, conditions or
representations, written or oral, of whatsoever kind or nature, including,
without limitation, any trade usage or course of dealing which the Company and
the Alliance hereby intend to be negated.     8. Dispute Resolution. The Parties
agree to use their respective reasonable commercial efforts in good faith to
resolve any disputes arising out of or related to this Agreement. To the extent
that the dispute in question cannot be resolved through such normal business
practices, it shall first be submitted to mediation before a professional
mediator, mutually agreeable to the Parties, for a period to last no more than
ninety (90) days, and if such dispute is not settled within such time, it shall
then be settled by binding arbitration before a single arbitrator in Broward
County, Florida, in accordance with the rules of the American Arbitration
Association. The decision of the arbitrator shall be in writing with written
findings of fact and shall be final and binding on the Parties. The costs of
arbitration, including the fees and expenses of the arbitrator, shall be shared
equally by the Parties. Each party shall bear the cost of preparing and
presenting its case. The arbitrator shall be empowered to award money damages,
but shall not be empowered to award consequential damages, indirect damages,
special damages, punitive or exemplary damages or specific performance. The
award may be confirmed and enforced in any court of competent jurisdiction. This
section provides the sole recourse for the settlement of any disputes arising
out of, in connection with, or related to this Agreement, except that a party
may seek a preliminary injunction or other injunctive relief in any court of
competent jurisdiction if in its reasonable judgment such action is necessary to
avoid irreparable harm.     9. Waiver. No waiver of any term or right in this
Agreement shall be effective unless in writing, signed by an authorized
representative of the waiving party. Any waiver of any provision of this
Agreement shall not constitute a waiver of any other provision or of the same
provision in the future.     10. Governing Law. Any and all matters of dispute
between the parties to this Agreement, whether arising from the Agreement itself
or arising from alleged extra contractual facts prior to, during or subsequent
to the Agreement, including, without limitation, fraud, misrepresentation,
negligence or any other alleged tort or violation of the contract, shall be
governed by, construed, and enforced in accordance with the laws of State of
Florida, regardless of the legal theory upon which such matter is asserted, not
including State of Florida choice of laws rules but including its statutes of
limitations.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date first written above.

 

COMPANY:   ALLIANCE:           By: /s/ Alexander Podshibaev   By: /s/ Sergey
Gurin   Alexander Podshibaev, Manager     Sergey Gurin, Vice President and CFO

 

  Page 2 of 2

 

 

 

